Order modified by reducing the counsel fee to $150 and by eliminating the provision directing the payment of temporary alimony. As so modified the order is affirmed, without costs. The granting of alimony pendente lite rests on a showing of necessity. Such a showing is not present here. In the event the divorce action is reached for trial by reason of the disposition of the annulment action in favor of the wife, the court can then, on the situation established on the trial, determine whether or not alimony should be granted in the sound exercise of discretion, uninfluenced by the rulings with respect to alimony pendente lite. Lazansky, P. J., Kapper, Carswell, Scudder and Davis, JJ., concur.